774 A.2d 1246 (2001)
Catherine McCARTHY, Executrix of the Estate of David McCarthy, Deceased; Catherine McCarthy, Wife, in her own Right; Catherine McCarthy, as Parent and Natural Guardian of Casey McCarthy and Ryan McCarthy, Minors,
v.
William J. BAINBRIDGE, M.D.; Paoli Family Medicine; Bainbridge, Groves & Yelovich, Individually and Trading as Bainbridge, Groves & Yelovich, P.C., a PA Professional Corporation,
Appeal of the Pennsylvania Property and Casualty Insurance Guaranty Assoc., Intervenor.
Supreme Court of Pennsylvania.
Argued January 30, 2001.
Decided June 20, 2001.
Lise Luborsky, Philadelphia, for appellant, PA Property & Cas. Ins. Guar. Assoc.
William C. Archbold, Media, for appellee Catherine McCarthy.
Joan Orsini-Ford, Doylestown, for appellee, William J. Bainbridge, M.D.
Robert B. Hoffman, Harrisburg, for appellee amicus curiae, Pa. Medical Soc.
Kandi Ann Davis, for appellee, amicus curiae, M. Diane Koken.
Howard F. Messer, Pittsburgh, for appellee amicus curiae, Pa. Trial Lawyers Ass'n.
*1247 Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and SAYLOR, JJ.
Prior report: Pa.Super., 739 A.2d 200.

ORDER
PER CURIAM:
AND NOW, this 20th day of June, 2001, the order of the Superior Court is AFFIRMED.
Madame Justice NEWMAN did not participate in the consideration or decision of this case.